Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
No prior art of record teaches or discloses “at least one anchor…. with the at least one anchor facing radially inwardly towards the longitudinal axis when the fixing frame is in the sheath during delivery, and when the fixing frame is deployed outside the sheath, the at least one anchor outwardly extends from the fixing frame” in combination with the other elements as recited in claim 16. The closest prior art of record VanTassel (US6652556) teaches a left atrial appendage occluder (see Abstract) that is delivered to a left atrial appendage (see Abstract) by a sheath (620, see Fig. 62) that has a wall that defines a lumen (lumen of 620, see Fig. 63), comprising: a closure disc (40/658, see Figs. 59, 60; filtering membrane 40 is a closing disc as it filters blood between the atrium and LAA to isolate blood clots from leaving the LAA; C2:L5-10); an elastic fixing frame (some of the struts 652, the struts 652 are made of an alloy, such as nitinol, which was known to be elastic C20:L38; C19:L36) having a distal end (tip of some of the barbs 662) and a proximal end (portion at support ring 654, see Fig. 59) fixed to the closure disc (see Fig. 59), wherein the distal end of the fixing frame extends outwardly from the proximal end and stretches out in a radial direction (see Fig. 59), and then overturns outwardly towards the proximal end to form a free end (the distal tip of the barbs 662 is pressed against the inner wall of the sheath 622, and is not attached to the support ring, see Fig. 63; where the distal tip of the barbs 662 overturns when released from the sheath, see Figs. 59 & 62); and at least one anchor (the remaining barbs 662 of the remaining struts 652), wherein the fixing frame is located between the at least one anchor and the wall of the sheath when the fixing frame is in the sheath during delivery (in the cross-sectional view as shown in Fig. 63, the struts 662 shown are the same as the top and bottom struts interpreted as the elastic fixing frame; wherein the center struts not shown in Fig. 63 are interpreted as the at least one anchor, wherein the elastic fixing frame would be between the at least one anchor in the center and the outer sheath that is contacting the strut 662 as shown in Fig. 63) and when the fixing frame is deployed outside the sheath, the anchor outwardly extends from the fixing frame (see Fig. 59 & 60 where the struts 652 extend outwardly away from each other). However, VanTassel does not disclose or make obvious “at least one anchor…. with the at least one anchor facing radially inwardly towards the longitudinal axis when the fixing frame is in the sheath during delivery, and when the fixing frame is deployed outside the sheath, the at least one anchor outwardly extends from the fixing frame”. It would not have been obvious nor is there any motivation to modify the device of VanTassel to include anchors that extend inwardly from the fixing frame and then outwardly when the fixing frame is deployed. No references, or reasonable combinations thereof could be found which discloses or suggests these features in combination with the other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	
/KATHERINE M SHI/Primary Examiner, Art Unit 3771